DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-5 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	In regards to claim(s) 1 and 13, Livanos (US 20180098276 A1) discloses a service access method, comprising: determining, by a first device, according to path priority information, a target access path for a service to be accessed, wherein the path priority information is used to indicate an access path preferentially selected by the first device ( Livanos in discloses determining, by a first device, UE, according to path priority information, access network selection policy instances, a target access path,  selected access networks, for a service, voice traffic and data traffic,  to be accessed, wherein the path priority information is used to indicate an access path preferentially selected by the first device, “[0033]…various criteria or parameters can be set for access network selection policies to trigger selection and connection to one or more access network by a UE including, but not limited to: UE capabilities; time of day; day of the week; current connection(s) such as, for example, IP flow, bearer type, Quality of Service (QoS) Class Identifier, RAN capabilities...channel quality…access network type priority; validity area; combinations thereof or the like…”,  “[0040]…In some embodiments, UE 102a could connect to both a 3GPP RAN node and a non-3GPP RAN node for a given location (depending on policies configured for the location) for different traffic and/or flows (e.g., data traffic could be handled by a non-3GPP RAN node while voice traffic could be handled by a 3GPP RAN node, etc.)….”); and 
accessing, by the first device, the service to be accessed by using the target access path (“[0035] Based on the SelectiveLocationPolicy EXT MO received from the ANDSF server 120 by a given UE and a given location of the UE, the UE can apply one or more policies provisioned for the location by performing an access network selection following the parameters of the policies...”).
	wherein the path priority information is stored with subscription of a terminal device (“[0046] ….UE 102a-102b may have a bundled subscription for network access and application services (e.g., voice), etc.”).
 	wherein the path priority information comprises: a correspondence among the preferentially selected access path and both of time when the service to be accessed is initiated and an area in which the service to be accessed is initiated and an area in which the service to be accessed is initiated; wherein the determining, by a first device, according to path priority information, a target access path for a service to be accessed comprises: determining, by the first device, the target access path for the service to be accessed according to the path priority information and the both of the time when the service to be initiated and the area in which the service to be accessed is initiated; wherein the determining, by the first device, the target access path for the service to be accessed according to the path priority information and the both of the time when the service to be accessed is initiated and the area in which the service to be accessed is initiated comprises: determining, by the first device, the target access path for the service to be accessed is initiated, the area in which the service to be accessed is initiated, and a sixth correspondence among the area in which the service to be accessed is initiated and the time when the service to be accessed is initiated and the preferentially selected access path (“ [0033]…The ANDSF server 120 can then provision one or more polices for the UE based on the UE's location using another new location policy management object, referred to herein as a `SelectiveLocationPolicy EXT MO`. In some embodiments, multiple policy instances can be configured for a same location. In various embodiments, various criteria or parameters can be set for access network selection policies to trigger selection and connection to one or more access networks by a UE including, but not limited to: UE capabilities; time of day, day of the week; current connection(s) such as, for example, IP flow, bearer type, Quality of Service (QoS) Class Identifier (QCI), RAN capabilities (e.g., throughput, congestion, load, etc.), channel quality (e.g., signal strength); access network type priority; validity area; combinations thereof or the like.  ”, “[0040]…In some embodiments, UE 102a could connect to both a 3GPP RAN node and a non-3GPP RAN node for a given location (depending on policies configured for the location) for different traffic and/or flows (e.g., data traffic could be handled by a non-3GPP RAN node while voice traffic could be handled by a 3GPP RAN node, etc.)….” ).
	Livanos differs from claim 1, in that Livanos is silent on wherein the first device is a network device. Livanos also differs from claim 1, in that Livanos is silent on acquiring by the first device, the path priority information from a second device stored with subscription information of a terminal device, wherein the path priority information is generated by the terminal device according to a preference of a user and is transmitted to the second device by the terminal device. Livanos further differs from claim 1, in that Livanos is silent on wherein the target access path is  a 3rd generation partnership project (3GPP) path or a non-3GPP path, and wherein a morning peak with an indoor area corresponds to the non-3GPP path, and the morning peak with an outdoor area corresponds to the 3GPP path.
Other prior art such as Nagata (US Patent No. 6680950) teaches for example teaches where a terminal device, radio terminal is a network device, having a function corresponding to the radio base station CS., “[Col. 6, Line(s) 33-40]…In this embodiment, a radio terminal having a function corresponding to the radio base station CS is referred to as provisional master terminal, which periodically transmits a sync signal to realize the point-to-multipoint communication with slave terminals connected to it…”, however Nagata is silent on wherein the target access path is  a 3rd generation partnership project (3GPP) path or a non-3GPP path, and wherein a morning peak with an indoor area corresponds to the non-3GPP path, and the morning peak with an outdoor area corresponds to the 3GPP path, as arranged with the remaining elements of claim 1.
 Prior art such as Lim (US Patent No. 9,432,891), teaches in Fig. 4, acquiring by a first device, MME,  path priority information, UE preference, from a second device, eNB, stored with subscription information of a terminal device, wherein the path priority information is generated by the terminal device according to a preference of a user and is transmitted to the second device by the terminal device. Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the network selection feature of Livanos by acquiring by the first device, the path priority information from a second device stored with subscription information of a terminal device, wherein the path priority information is generated by the terminal device according to a preference of a user and is transmitted to the second device by the terminal device, in order to provide a benefit of a network controlled, network selection feature. However Lim is silent on wherein the target access path is  a 3rd generation partnership project (3GPP) path or a non-3GPP path, and wherein a morning peak with an indoor area corresponds to the non-3GPP path, and the morning peak with an outdoor area corresponds to the 3GPP path, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claim 13 recites substantially the same features as claim 1, and is regarded as allowable for the same reasons provided in regards to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476